Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with attorney Joseph Buczynski, Reg. # 35,084 on 03/18/2019.

Claims 1, 12 and 13 are amended herein from the Preliminary Amendment filed on 03/16/2021.
Claim 7 is cancelled herein.

1. (Currently Amended) A data processing apparatus, comprising:
	processing circuitry configured to:
		acquire a data set from target detected by a detection apparatus; 

			each view of the plurality of views comprising a plurality of pixels; and
	each pixel included in the plurality of views being associated with a plurality of pieces of information including a first information displayed on the screen and a second information that indicates a view among the plurality of views to which the pixel belongs; [[and]]
		select one view of the plurality of views to modify the one view as an operation view based on an instruction gesture, which is a view modification instruction, while maintaining the other of the plurality of views in their existing state; and
		inhibit a rotation of a viewpoint of the side view when the operation view is the side view and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen.
2. (Previously Presented) The data processing apparatus of claim 1, further comprising: a user interface configured to receive a user operation on the plurality of views; wherein the processing circuitry is configured to: acquire the second information associated with an operation pixel subject to the user operation, specify an operation view subject to the 
3. (Canceled)  
4. (Previously Presented) The data processing apparatus of claim 2, wherein: when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to generate a view image as a new perspective view by rotating a viewpoint of the perspective view about the first axis in a three-dimensional space relating to the data set.  
5. (Previously Presented) The data processing apparatus of claim 2, wherein: when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is configured to generate a view image as a new perspective view by rotating a viewpoint of the perspective view about a second axis in a three-dimensional space relating to the data set, the second axis being the horizontal direction in the screen in the perspective view.  
6. (Previously Presented) The data processing apparatus of claim 2, wherein: when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, the processing circuitry is 
7. (Cancelled) 
8. (Previously Presented) The data processing apparatus of claim 2, wherein: when the operation view is the top view, and a displacement instruction in a horizontal direction or a vertical direction in the screen is given based on the instruction gesture, the processing circuitry is configured to generate a view image as a new top view by rotating a viewpoint of the top view about the first axis in a three-dimensional space relating to the data set.  
9. (Original) The data processing apparatus of claim 2, wherein: when the view modification instruction is given to the operation view, the processing circuitry is configured to modify at least another view from the plurality of views, different from the operation view.  
10. (Previously Presented) The data processing apparatus of claim 9, wherein: the plurality of views comprises a first view which is one of the perspective view, the side view and the top view, and a second view which is a view different from the first view among the perspective view, the side view and the top view; and when the operation view is the first view, and the view modification instruction is given to the first view, and the first view is modified by rotating a viewpoint of the first view about the first axis in a three-dimensional space relating to the data set, the processing circuitry is configured to modify the second view by rotating a viewpoint of the second view about the first axis.  
11. (Original) The data processing apparatus of claim 1, further comprising: a transducer configured to transmit a transmission wave, receive a reception wave 
12. (Currently Amended) A data processing method, comprising:
	acquiring a data set from target detected by a detection apparatus; 
	performing rendering of the data set, and generating and displaying a plurality of views on a screen, the plurality of views comprising a perspective view, a side view and a top view, wherein the perspective view and the side view are displayed with respect to a first axis being in the vertical direction in the screen, and the top view is displayed with respect to the first axis corresponding to a direction perpendicular to the screen;
	each view of the plurality of views comprising a plurality of pixels; and
		each pixel included in the plurality of views being associated with a plurality of pieces of information including a first information displayed on the screen and a second information that indicates a view among the plurality of views to which the pixel belongs; [[and]]
	selecting one view of the plurality of views to modify the one view as an operation view based on an instruction gesture, which is a view modification instruction, while maintaining the other of the plurality of views in their existing state; and
	inhibiting a rotation of a viewpoint of the side view when the operation view is the side view and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen. 

	acquire a data set from target detected by a detection apparatus; 
	perform rendering of the data set, and generate and display a plurality of views on a screen, the plurality of views comprising a perspective view, a side view and a top view, wherein the perspective view and the side view are displayed with respect to a first axis being in the vertical direction in the screen, and the top view is displayed with respect to the first axis corresponding to a direction perpendicular to the screen;
each view of the plurality of views comprising a plurality of pixels; and
each pixel included in the plurality of views being associated with a plurality of pieces of information including a first information displayed on the screen and a second information that indicates a view among the plurality of views to which the pixel belongs; [[and]]
	select; and
	inhibit a rotation of a viewpoint of the side view when the operation view is the side view and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen.
14. (Previously Presented) The data processing method of claim 12, further comprising: receiving, by a user interface, a user operation on the plurality of views; acquiring the 
15. (Previously Presented) The data processing method of claim 14, wherein: when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, generating a view image as a new perspective view by rotating a viewpoint of the perspective view about the first axis in a three- dimensional space relating to the data set.  
16. (Previously Presented) The data processing method of claim 14, wherein: when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount 6Application No. 16/846,013 Docket No. 901100-000041 of the instruction gesture in a vertical direction in the screen, generating a view image as a new perspective view by rotating a viewpoint of the perspective view about a second axis in a three- dimensional space relating to the data set, the second axis being the horizontal direction in the screen in the perspective view.  
17. (Previously Presented) The data processing method of claim 14, wherein: when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, generating a view image as a new side view by rotating a viewpoint of the side view about the first axis in a three-dimensional space relating to the data set.  

19. (Previously Presented) The non-transitory computer-readable medium having stored thereon computer-executable instructions of claim 18, which, when executed by a computer, cause the computer to: when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, generate a view image as a new perspective view by rotating a viewpoint of the perspective view about the first axis in a three- dimensional space relating to the data set.  
20. (Previously Presented) The non-transitory computer-readable medium having stored thereon computer-executable instructions of claim 18, which, when executed by a computer, cause the computer to: when the operation view is the perspective view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is smaller than a displacement amount of the instruction gesture in a vertical direction in the screen, generate a view image as a new perspective view by rotating a viewpoint of the perspective view about a second axis in a three- dimensional space relating to the 
21. (Previously Presented) The non-transitory computer-readable medium having stored thereon computer-executable instructions of claim 18, which, when executed by a computer, cause the computer to: when the operation view is the side view, and a displacement amount of the instruction gesture in a horizontal direction in the screen is larger than a displacement amount of the instruction gesture in a vertical direction in the screen, generate a view image as a new side view by rotating a viewpoint of the side view about the first axis in a three-dimensional space relating to the data set.


Reasons for Allowance

Claims 1-2, 4-6 and 8-21 are allowed based on the herein amendments.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Papageorgiou et al. (“Papageorgiou”, US 2013/0187903 A1), Forstall et al. (“Forstall”, US 2013/0326425 A1), Wang et al. (“Wang”, US Patent 8819591 B2), Fram (US Patent 9606584 B1), Lee et al. (“Lee”, US 2010/0321380 A1) and Trabold et al. (“Trabold”, US 2020/0042156 A1).
Papageorgiou teaches a graphical user interface for displaying a plurality of views of a medical image including a 3D view and 2D views of the image that each can be rotated independently or synchronously by user input to modify the image views; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145